Citation Nr: 1728943	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased apportionment of the Veteran's VA compensation benefits in an amount in excess of $59.00 per month for the period from June 11, 2010 to January 1, 2011.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to March 1976.  The appellant is the Veteran's ex-spouse; they were estranged prior to their divorce on November [REDACTED], 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 special apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the appellant's request for an increase in her apportionment.  In a December 2010 letter, after receiving a divorce decree from the Veteran, the RO informed the appellant that it had decided to discontinue her apportionment beginning January 1, 2011, due to the fact that she and the Veteran had divorced on November [REDACTED], 2010.

In July 2014, the Board remanded the above-listed issue for further evidentiary development.  That development having been completed to the extent possible, the matter is again before the Board for appellate review.

The appellant was scheduled to present testimony at a Travel Board hearing before a Veterans Law Judge in April 2013.  However, she failed to attend her hearing and neither offered an explanation for her absence nor requested another hearing at that time.  The Board, in its July 2014 remand, deemed the appellant's request for a hearing withdrawn.  In a July 2016 statement, the appellant explained she failed to appear for her hearing due to her disabilities and requested to be scheduled for a videoconference hearing.  Her request for a Board hearing is denied.  When a claimant fails to report for a hearing, a request to reschedule must be received within 15 days.  She cannot, two years later, ask that the hearing be rescheduled.

During the course of the appeal, the appellant made claims for education and training benefits, VA medical care, home loan benefits, burial benefits, insurance, alimony and benefits under the Uniformed Services Former Spouse Protection Act.  The January 2012 Supplemental Statement of the Case clearly explains that the appellant is not entitled to education and training, health care, or burial benefits as she is no longer married to the Veteran and VA is not empowered to grant her those benefits.  VA does not provide medical care, training, home loans, or education benefits to former spouses of veterans, and benefits available to spouses of veterans cease upon divorce.  Further, it was explained that Uniformed Services Former Spouse Protection Act benefits are handled by the Department of Defense, and thus not under VA's jurisdiction to administer; she was instructed to contact the Department of Defense regarding those benefits.  Alimony and other spousal benefits are not within VA's purview.  VA does not provide monetary benefits to spouses or ex-spouses of veterans on the basis that they have mental health issues because of the marriage to a veteran.


FINDINGS OF FACT

1. The Veteran and the appellant were married in September 2005.  The appellant's marriage to the Veteran was finally dissolved in January 2011.

2. For all periods on appeal, the appellant did not live with the Veteran, and the Veteran did not provide her any support.

3. The appellant received a monthly apportionment of $59.

4. In a June 2010 administrative decision, the RO denied the appellant's request for an increased apportionment based on hardship to the Veteran due to his disability award being decreased from 100 percent to 30 percent.  The Veteran was subsequently granted a rating of total disability based on individual unemployability (TDIU) and his award was never decreased.

5. The Veteran received a monthly award of $2,932 throughout the entire period on appeal.  An additional $200 monthly payment was being apportioned to P.K., who had a minor child with the Veteran.

6. The evidence shows that financial hardship existed for the appellant for the purposes of payment of an increased apportionment and an apportionment would not cause the Veteran undue hardship for the period of June 11, 2010 through October 21, 2010.

7. The evidence does not show that financial hardship existed for the appellant for the purposes of payment of an increased apportionment for the period of October 21, 2010 through January 1, 2011.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an increased apportionment of 20 percent of the Veteran's VA compensation benefit, to be calculated after the $200 apportionment is withheld for the Veteran's minor child, for June 11, 2010 through October 21, 2010 have been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453, 3.503 (2016).

2. The criteria for entitlement to an increased apportionment from October 21, 2010 through January 1, 2011 have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453, 3.503 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between a Veteran and his dependent in the case at hand.  VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2016).

In connection with the appellant's claim for increased apportionment, the RO sent a letter to the Veteran in September 2014 requesting information as to his assets, income, and expenses.  He was also sent letters in 2010.  Rather than provide the requested information, however the Veteran's fiduciary did not respond.  VA has obtained some financial information from the appellant; however most of it falls outside the period on appeal.  There is very little information in regards to this appeal.  Thus, the Board limits its review to the information as to the parties reported income and expenses.

All known and available records relevant to the issue on appeal have been obtained and associated with the claims files; and neither party has contended otherwise.  The Board therefore concludes that neither the appellant nor the Veteran is prejudiced by a decision on the claim at this time.

In making this determination, the Board in no way wishes to diminish the Veteran's sacrifice to our Country.  He earned his award of VA benefits.  Nevertheless, the VA benefits adjudication system also recognizes the contribution and needs of spouses and children.  This apportionment award recognizes VA's obligation to support the Veteran's dependent spouse.  Moreover, the Board acknowledges the appellant's multiple statements about the circumstances of her marriage to the Veteran, and while those may have been relevant to their divorce proceedings, VA does not consider "pain and suffering" or compensate for abuse while determining the amount of an apportionment. 

The regulations pertinent to this decision (38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453, 3.503) were initially provided to the appellant and the Veteran in the 2012 Statement of the Case.  Since they have had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran was rated as 100 percent disabled and received increased benefit payments for a spouse and one child, the appellant and his minor child, R., resulting in monthly award payments of $2,932.  VA withheld payments of $259 a month in apportionment, $200 for the Veteran's minor child and $59 for the appellant.  

In June 2010, the appellant filed a claim for an increased apportionment of the Veteran's compensation benefits.  As a result of the divorce becoming final, the RO terminated the appellant's apportionment payments effective January 1, 2011.  Thus the issue for consideration is whether an increased level of apportionment was warranted for the period from June 11, 2010 through January 1, 2011.

The Veteran submitted evidence that in November 2009 he received a protection order ordering the appellant to stay away from their shared home.  The appellant contends that she never returned to live with the Veteran and resided in a homeless shelter for seven months.  A document dated March 2010 shows the appellant did, in fact, reside in a homeless shelter.  It is clear from the record that the Veteran was not providing support for the appellant during the period on appeal, substantiated by evidence that the appellant lived in a homeless shelter in 2010 and the Veteran's written statements that he had reported the appellant for "fraud" and other criminal allegations.

The appellant contends that her apportionment payment of $59 was her only source of income until her supplemental security income (SSI) claim was granted October 21, 2010.  She reported she received $632 in SSI.

The appellant reported in a September 2010 letter that she received housing assistance and moved into an apartment in April 2010.  She claimed she paid $34 for rent and an unknown amount for medical and transportation expenses, and that $59 a month, in addition to $200 in food stamps, did not cover all of her expenses.

In a January 2011 statement, the appellant claimed she had begun paying her own rent, which cost $400 a month, and her only income was $632 in SSI payments and $59 in apportionment.  It is unclear when, exactly, the appellant began paying the full amount of her rent.

The Veteran never submitted any financial documents identifying his monthly income or expenses.  He claimed that he had not worked since 2003 due to his disabilities.  An April 2008 letter from the Veteran's lawyer indicated he would receive approximately $465 a month in Social Security Disability pay, although he was not entitled to SSI due to his VA benefits.  In an August 2010 statement, he claimed he wished to repay his overpayment from VA, but could only afford payments of $25 a month; he did not support this claim with any financial information.  He was sent letters in 2010 in connection with this apportionment claim and the separate one for a minor child, but he never responded with his financial information.

In August 2010, the Veteran requested his claim be expedited because he had very low income and was about to become homeless.  However, evidence from the record suggests the Veteran was not actually homeless during the period at issue.  See October 2010 statement from VHA Homeless Outreach Coordinator.  See also October 2010 letter from Veteran stating he had been hospitalized for most of that month.  

Despite efforts to obtain financial disclosures from the Veteran, the record contains no information regarding his expenses.  He has been asked for this information on more than one occasion.  To the extent the record is incomplete and the Board is forced to decide this case without that information, that rests entirely on him and with his fiduciary.  He did not have a fiduciary at the time this claim began, so there is no suggestion he could not provide the requested information in 2010 or 2011.  In fact, throughout that time period he was actively communicating with VA and had hearings on other claims he was pursuing.

In its June 2010 decision denying the appellant an increased apportionment, the RO explained the Veteran's award would decrease to $453 a month, $200 of which went to the Veteran's minor child and $59 went to the appellant, leaving the Veteran $194 a month in benefit payments.  Further, as stated above, the Veteran was granted entitlement to a TDIU and his disability remained continuously compensated at 100 percent.

Based on the resources and income of the appellant compared with the resources and income of the Veteran, the Board finds that an increased apportionment for June 11, 2010 through October 21, 2010 is warranted.  Despite not having a detailed account of the appellant's monthly income and expenses, the appellant would have only had $25 a month to live on after paying $34 for rent.  It is clear her expenses were greater than her income.  Generally, an apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.450.

Thus, keeping in mind that there is no evidence an increased apportionment would cause the Veteran undue hardship, the Board finds that a monthly apportionment of 20 percent of the Veteran's monthly award payment, to be calculated after the $200 apportionment is withheld for the Veteran's minor child, for June 11, 2010 through October 21, 2010 is warranted in this case.  Again, the Veteran was asked several times to submit complete financial information, and he did not do so, so there is no evidence an increased apportionment would have caused him any hardship at all.

The evidence in this case does not clearly establish the appellant's expenses were greater than her income from October 21, 2010 through January 1, 2011, as a detailed account of her expenses is not of record.  Her income during this period was $691 and her only enumerated expense was a $400 rent payment.  After rent, she would have had $291.  As the record does not indicate any of her other monthly expenses, her income for the period of October 21, 2010 through January 1, 2011 exceeded her expenses.  As such, an increased apportionment for October 21, 2010 through January 1, 2011 is not warranted.


ORDER

Entitlement to an increased apportionment of 20 percent of the Veteran's VA compensation benefit, to be calculated after the $200 apportionment is withheld for the Veteran's minor child, for June 11, 2010 through October 21, 2010 is granted to the appellant, subject to the laws and regulations governing payment.

Entitlement to an increased apportionment for October 21, 2010 through January 1, 2011 is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


